Citation Nr: 1516715	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The Board remanded the claim in August 2014 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for arthritis of the neck and sleep apnea, as well as the issue of entitlement to special monthly compensation based on the need for aid and attendance, have been raised by the record in VA Forms 27-0820 dated November 2013, December 2013 and May 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim in August 2014 in pertinent part to obtain a medical opinion from a neurologist.  An opinion was obtained in October 2014 from Dr. T. M. R., a VA physician at the VA Southern Nevada Healthcare System.  The Veteran's representative has looked into the physician's credentials and has reported that the physician is board certified in internal medicine, not neurology.  See March 2015 statement.  The Board has confirmed that finding.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the opinion requested from a neurologist must be obtained.  Recent VA treatment records should also be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA Southern Nevada Healthcare System, dated since January 2015.  

2.  Obtain a medical opinion from a neurologist as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's multiple sclerosis had its onset during active service (September 1988 to September 1991) or is related to any in-service disease, event, or injury, to include the following:

* complaint of pain in the left foot in December 1988
* report of eye problems in April 1989
* complaint of intermittent periods where the right arm became numb and felt like it could not move in May 1989
* complaint of headache and hot flashes in October 1989
* complaint in August 1990 of sharp pain in the T6-10 area of the spine, which started four days prior and was progressively worsening; and increased pain with left leg movements, sitting, walking and bending
* complaint of swelling in both ankles and knees as well as headache and dizziness in April 1991
* complaint of feet being tender to the touch and hurting on the ball and arch for two weeks in April 1991

In providing this opinion, the examiner should address the Veteran's assertions that he had symptoms during active duty service that continued after discharge until he was diagnosed with multiple sclerosis.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  Ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







